In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-19-00228-CR


                               GEORGE RAY DAVIS, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 355th District Court
                                  Hood Smith County, Texas
              Trial Court No. CR-13792, Honorable Ralph H. Walton, Jr., Presiding

                                           January 28, 2020

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.

        George Ray Davis appeals his conviction for indecency with a child through two

issues. First, he contends that the trial court erred in not granting his attorney’s motions

for a mistrial and new trial. Then, he contends that the trial court erred in admitting

hearsay evidence that fell outside the scope of statutory outcry. We affirm.1




        1 Because this appeal was transferred from the Second Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       Issue One

       Through issue one, we are told that appellant opted to heed the suggestion of his

attorney and absent himself from trial after the first day. Allegedly, trial counsel informed

him that the proceeding was not going well and his best option may be to leave the

country. Counsel allegedly prefaced his comments by saying that the suggestion was not

legal advice. When neither appellant nor defense witnesses appeared the following day,

defense counsel “move[d] for a mistrial” because his “client ha[d] not shown up,” his

“witnesses ha[d] not shown up, which were family members,” and “[t]hat [gave] [him]

absolutely nothing for the defense . . . it [left him] with no argument, no evidence to put

on.” It was denied him, as was the ensuing motion for new trial filed upon being convicted

and receiving a life sentence. Appellant seeks reversal by contending that he was

impermissibly tried in absentia and “did [not] have an opportunity to mount a defense,

because of his reasonable reliance on the advice of counsel.”2                        Missing from his

argument, though, is reference to any evidence or defense available if he were to be

granted an “opportunity to mount a defense.” We overrule the issue.

       Statute provides that in felony prosecutions, the “defendant must be personally

present at the trial . . . provided, however, that in all cases, when the defendant voluntarily

absents himself after pleading to the indictment or information, or after the jury has been

selected when trial is before a jury, the trial may proceed to its conclusion.” TEX. CODE

CRIM. PROC. ANN. art. 33.03 (West 2006). Questions like that before us essentially entails

our assessing, in hindsight, of the validity of the trial court’s determination that the

defendant’s absence was voluntary. See Everett v. State, No. 12-12-00152-CR, 2013



       2   Appellant does not argue that his attorney rendered ineffective assistance of counsel.

                                                      2
Tex. App. LEXIS 5016, at *9 (Tex. App.—Tyler Apr. 24, 2013, no pet.) (mem. op., not

designated for publication). Consequently, we “will not disturb the trial court’s finding of

voluntary absence unless the defendant provides evidence to refute the trial court’s

determination.” Id. In essence, the finding is factual which obligates us to defer to the

trial court’s ability to assess a witness’s credibility and resolve evidentiary conflicts.

        The record at bar indicates that a jury had been selected and trial had begun when

appellant opted to heed the suggestion of his attorney and forgo appearing at the

remainder of the trial.3 Appellant later admitted (at the hearing on his motion for new trial)

that he failed to appear so he could get a mistrial or new attorney. In proceeding with the

trial and denying new trial, the trial court implicitly found appellant’s absence to be

voluntary. We find insufficient evidence of record or other basis to overcome that finding.

        Issue Two

        Through his second issue, appellant attacks the admission of a witness’s testimony

about being told by the victim that appellant sexually abused her. Allegedly, the testimony

was not appropriate outcry. Yet, though appellant objected to it when first mentioned, he

did not request a running objection or hearing outside the presence of the jury. Nor did

he object when the subject was again mentioned by the witness.                                 Under these

circumstances, he waived his complaint. See Lumsden v. State, 564 S.W.3d 858, 888


        3  Like similar arguments made before some of our sister courts, appellant’s contention that the trial
court erred by carrying on with the proceeding in light of appellant’s own decision to absent himself from
the proceedings invokes notions of invited error. See Jett v. State, 319 S.W.3d 846, 854 (Tex. App.—San
Antonio 2010, no pet.) (finding that the doctrine of invited error properly applied to an appellant’s contention
that article 33.03 was violated when he refused to be present for voir dire without engaging in wildly
disruptive behavior); Mestas v. State, No. 05-04-01379-CR, 2007 Tex. App. LEXIS 6946 (Tex. App.—Dallas
Aug. 29, 2007, no pet.) (mem. op., not designated for publication) (concluding that an appellant induced
the error he complained of on appeal when he “voluntarily chose to absent himself from the proceedings
and authorized his attorney to enter guilty pleas on his behalf”). “[T]he law of invited error estops a party
from making an appellate error of an action it induced.” Prystash v. State, 3 S.W.3d 522, 531 (Tex. Crim.
App. 1999) (en banc).

                                                       3
(Tex. App.—Fort Worth 2018, pet. ref’d) (holding that the objection was waived because

like evidence came in elsewhere and appellant failed to object each time the objectionable

evidence was offered, obtain a running objection, or request a hearing outside the

presence of the jury to address the matter).

      The issues are overruled, and the judgment is affirmed.



                                                       Per Curiam




Do not publish.




                                               4